Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 1 of 42 Page ID #:2777



 1   Rollin Ransom (State Bar No. 196126)
     rransom@sidley.com
 2   Lauren M. De Lilly (State Bar No. 301503)
     ldelilly@sidley.com
 3   Paula Salazar (State Bar No. 327349)
     psalazar@sidley.com
 4   SIDLEY AUSTIN LLP
     555 West Fifth Street
 5   Los Angeles, CA 90013
     Telephone: (213) 896-6000
 6   Facsimile: (213) 896-6600
 7   Attorneys for Defendant Thrive
     Causemetics, Inc.
 8
 9
10                             UNITED STATES DISTRICT COURT

11                            CENTRAL DISTRICT OF CALIFORNIA

12
13   THRIVE NATURAL CARE, INC.                   Case No. 2:20-cv-9091-PA-AS

14               Plaintiff,                      DECLARATION OF KARL J.
                                                 SCHULZE IN SUPPORT OF
15         v.                                    DEFENDANT THRIVE
                                                 CAUSEMETICS, INC.’S
16   THRIVE CAUSEMETICS, INC.,                   OPPOSITION TO PLAINTIFF’S
                                                 MOTION FOR PARTIAL
17               Defendant.                      SUMMARY JUDGMENT

18
19
20
21
22
23
24
25
26
27
28

      DECLARATION OF KARL J. SCHULZE IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
         INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 2 of 42 Page ID #:2778



 1                                                 TABLE OF CONTENTS
 2                                                                                                                                Page
 3   Declaration of Karl Schulze............................................................................................ 2
 4   Exhibit A ......................................................................................................................... 7
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                    i
          DECLARATION OF KARL SCHULZE IN SUPPORT OF DEFENDANT THRIVE CAUSEMETRICS,
             INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 3 of 42 Page ID #:2779



 1                        DECLARATION OF KARL J. SCHULZE
 2         I, Karl J. Schulze, declare and state as follows:
 3         1.     I have been retained as an expert by counsel for Thrive Causemetics, Inc.
 4   (“TCI”), the Defendant in the above-captioned. I make this declaration in support of
 5   TCI’s Opposition to Plaintiff Thrive Natural Care, Inc.’s (“Plaintiff”) Motion for
 6   Partial Summary Judgment (“Motion”) (ECF No. 40). I have personal knowledge of
 7   the facts stated in this declaration, and I would and could testify as to them if called as
 8   a witness in this action.
 9         2.      I am a Certified Public Accountant (CPA), holding active licensee status
10   in both California and Florida, a Certified Fraud Examiner (CFE), Certified Valuation
11   Analyst (CVA) and hold the Certified in Financial Forensics credential (CFF) from
12   the American Institute of CPAs. I have over 45 years of financial, executive
13   management, entrepreneurial and advisory experience across a broad base of
14   industries, including serving as a financial executive for both public and privately
15   owned companies. I am experienced and certified in corporate governance and
16   directorship. I hold a Certificate in Corporate Governance from Tulane University
17   School of Law, as well as a Certificate in Corporate Directorship from UCLA. I am
18   certified in corporate directorship by Institutional Shareholder Services (ISS). I have
19   consulted and testified on many matters in complex business disputes, economic
20   damages and lost profits claims, and intellectual property infringement, among others,
21   and have served as an expert on matters related to a variety of businesses and
22   industries. I have been designated as an expert in over 600 matters, and have testified
23   over 200 times at trials, depositions and arbitration proceedings. I have qualified in
24   numerous Courts. A true and correct copy of my CV is included as Exhibit 1 to the
25   Rebuttal Report of Karl J. Schulze, which is attached hereto as Exhibit A.
26         3.     I was asked by counsel for TCI to provide an opinion regarding damages
27   claimed in this matter by Plaintiff, as quantified and opined on by David Drews, CLP
28   in his Expert Report dated July 5, 2021 (“Drews Report”). In particular, I was asked
                                               -2-
      DECLARATION OF KARL J. SCHULZE IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
         INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 4 of 42 Page ID #:2780



 1   to consider whether the damage calculations and opinions regarding same offered by
 2   Mr. Drews: (a) utilize appropriate methodologies and assumptions; (b) are adequately
 3   supported by the facts and circumstances, as well as materials relied on by Mr. Drews
 4   in performing his analysis; and (c) arrive at monetary damage conclusions that are
 5   reasonable and supportable in light of available data, historical information, and other
 6   facts and circumstances relative to the parties and their businesses.
 7         4.     I understand that the Drews Report has been submitted in support of
 8   Plaintiff’s Motion as an exhibit to Mr. Drews’ declaration (ECF No. 34-5). I also
 9   reviewed Mr. Drews’ declaration, which updates the calculations set forth in the
10   Drews Report.
11         5.     I reviewed the Drews Report and set forth the results of my evaluation as
12   well as my own analysis in a rebuttal report. My opinions were based on my analysis
13   and review as described herein, calculations and preparation of analyses as needed,
14   independent research as deemed appropriate, as well as my over 45 years’ experience
15   as a Certified Public Accountant, financial forensics expert, business and financial
16   executive, entrepreneur, consultant and analyst. A true and correct copy of the
17   rebuttal report that I prepared on behalf of TCI is attached hereto as Exhibit A.
18         6.     The Drews Report purports to analyze various legal documents related to
19   the above-captioned action, relevant websites, deposition transcripts, financial
20   information for the parties, and, generally, the skincare industry and licensing and
21   other royalty-based agreements related to similar products in order to provide an
22   opinion as to the measure and amount of damages in this action, in the form of
23   disgorgement of TCI’s profits, a reasonable royalty, and corrective advertising. Mr.
24   Drews’ declaration follows the same methodology as the Drews Report.
25         7.     In order to assess damages suffered by Plaintiff, Mr. Drews, using sales
26   and cost data provided by TCI regarding the allegedly infringing products, calculated
27   the net profits on these items realized by TCI over the relevant period.
28         8.     Mr. Drews calculates TCI’s profits related to sale of the allegedly
                                              -3-
      DECLARATION OF KARL J. SCHULZE IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
         INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 5 of 42 Page ID #:2781



 1   infringing products to be $                ($            if Buildable Blur CC Cream and
 2   Filtered Effects Blurring Primer are excluded). Even if TCI’s profits is an
 3   inappropriate measure of damage in this case as a legal matter (an issue as to which I
 4   offer no opinion), I disagree with Mr. Drews’ calculations.
 5           9.        I understand that Mr. Drews eliminated the category called “Other
 6   Overhead” from his analysis of the TCI-produced revenue and expense sheets.
 7   Eliminating this category from his calculations of deductible costs was improper. The
 8   “Other Overhead” category includes allocated costs such as supervisory personnel,
 9   managerial oversight, office and facility costs, among others, without which the
10   product sales process could not take place. I understand that Ned Menninger has
11   testified on behalf of TCI that this category of cost consists of employee salaries and
12   benefits, rent, charitable donations, legal fees, non-legal professional fees, income tax,
13   travel, entertainment, and public relations, which are outside of direct cost of goods
14   sold, but which nonetheless contributed to the sales of the allegedly infringing
15   products. I understand that Mr. Menninger further explained that these expenses are
16   allocated to specific products based on the proportion of units sold of each product
17   during a given period. Thus, the allocation of such costs is reasonably tied to the sale
18   of the allegedly infringing products; it is my opinion that such costs must be included
19   in the determination of net profit on the allegedly infringing product sales.
20           10.       In addition, while Mr. Drews suggests that a defendant’s profits “to some
21   extent is a proxy for Plaintiff’s lost sales, profits and expansion opportunities,” it does
22   not appear that Mr. Drews performed an analysis or damages calculation based on any
23   alleged “lost sales, profits and expansion opportunities.” Nor has Mr. Drews
24   performed an analysis or damages calculation based on alleged harm to Plaintiff’s
25   goodwill or reputation, if any exists. Moreover, given that Plaintiff’s net revenue was
26   $            ,$          and $         for 2018, 2019 and 2020, respectively, and the fact
27   that it incurred a net loss for each period from 2013 through 2020, the value of
28   goodwill impairment, if any, would be minimal at best.
                                             -4-
         DECLARATION OF KARL J. SCHULZE IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
            INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 6 of 42 Page ID #:2782



 1         11.    I further understand that an award of a defendant’s profits is limited to
 2   profits “attributable to” the alleged infringement. In that regard, I have seen no clear
 3   indication or evidence that any sales made by TCI represented a misappropriation of
 4   any “goodwill” Plaintiff may have built, or were at any time based on or related to
 5   Plaintiff’s reputation or goodwill. Nor have I seen evidence that the “Thrive
 6   Causemetics” brand name is itself a particular driver of sales.
 7         12.    Instead, as discussed in my report and incorporated herein by reference, I
 8   understand that TCI’s sales and profits appear to be attributable principally to (a) a
 9   highly loyal, largely-female customer base; (b) a clearly-defined mission that includes
10   a philosophy of supporting women’s causes; (c) specific cosmetics-related products
11   that established the company; and (d) high quality products. While such factors do
12   not lend themselves to precise calculation in considering what portion, if any, of
13   profits is attributable to alleged trademark infringement, to the extent any portion of
14   TCI’s profits is attributable to the alleged infringement at all (which for reasons stated
15   above, I do not believe to be the case), my opinion is that the attributable portion is
16   minimal, at best.
17         13.    I also note that Plaintiff’s other putative expert, Rob Wallace, conducted
18   a consumer survey that he contends shows net confusion of 54.5% to 56.6%. While I
19   understand that TCI has challenged the validity of Mr. Wallace’s survey and opinion,
20   to the extent it is credited, it suggests that any profits allegedly “attributable” to
21   infringement should not exceed 56.6% of TCI’s profits, after applying all of the other
22   reductions set forth above (as – based on Mr. Wallace’s work – at least 43.4% of
23   consumers are not confused, and profits from sales to those consumers are thus not
24   even arguably attributable to any infringement).
25         14.    I also understand that, in some infringement cases, the plaintiff may be
26   entitled to a corrective advertising award as damages. I understand that the purpose of
27   any award of corrective advertising damages is to allow the plaintiff to reestablish its
28   mark’s reputation and standing, and to correct any harm done by the defendant’s
                                               -5-
      DECLARATION OF KARL J. SCHULZE IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
         INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 7 of 42 Page ID #:2783



 1   infringement, not to create a windfall for the plaintiff; accordingly, I understand that
 2   such an award must not exceed the damage (if any) to the value of the mark . I have
 3   not seen evidence reflecting what Plaintiff believes to be the pre-infringement value of
 4   its mark or the damage (if any) to the value of the mark, and understand that Mr.
 5   Drews did not undertake that analysis here. I note that, based on Plaintiff’s financial
 6   performance since 2013 and the fact that Plaintiff has incurred significant net losses
 7   throughout its history, applying traditional methods of valuing a trademark, which are
 8   based on the mark’s ability to generate a continuing stream of profits to its owner, the
 9   overall value of Plaintiff’s mark is minimal at best (and any damages to that value an
10   even smaller figure).
11         15.    I further note that Plaintiff’s advertising expenses, stated as a percentage
12   of net revenue, have been on a generally downward trajectory throughout the relevant
13   period, with 2020 coming in at       % of net revenue. This downward trend provides no
14   indication that Plaintiff has taken any action, measured in monetary terms, to boost its
15   profile or to engage in enhanced, corrective advertising. Plaintiff’s total selling and
16   marketing expense figures, none of which Plaintiff asserted were “corrective” in
17   nature, were $          ,$          , and $           for the years 2018, 2019 and 2020,
18   respectively. This means that the $                 that Mr. Drews asserted would be an
19   appropriate amount for corrective advertising, would in fact be equal to 8.7 times
20   Plaintiff’s total sales & marketing expenditures for the 2018 through 2020 period, and
21   3.8 times Plaintiff’s total net revenue for the same period. In my opinion, there is
22   simply no basis for any such award.
23         I declare under penalty of perjury under the laws of the United States that the
24   above facts are true and correct.
25         Executed this 23rd day of August, 2021, at Los Angeles, California.
26
27                                                       ________________________________
                                                         Karl J. Schulze
28
                                                   -6-
      DECLARATION OF KARL J. SCHULZE IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
         INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 8 of 42 Page ID #:2784




                   EXHIBIT A




                                     007
                              Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 9 of 42 Page ID #:2785



     Rollin Ransom (State Bar No. 196126)
     rransom@sidley.com
     Lauren M. De Lilly (State Bar No. 301503)
     ldelilly@sidley.com
     Ryan Stasell (State Bar No. 307431)
     rstasell@sidley.com
     Paula Salazar (State Bar No. 327349)
     psalazar@sidley.com
     SIDLEY AUSTIN LLP
     555 West Fifth Street, Suite-4000
     Los Angeles, CA 90013
     Telephone: (213) 896-6000
     Facsimile: (213) 896-6600
     Attorneys for Defendant Thrive
     Causemetics, Inc.


                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


     THRIVE NATURAL CARE, INC.                   Case No. 2.20-cv-9091-PA-AS
                 Plaintiff,                      REBUTTAL EXPERT REPORT OF
                                                 KARL J. SCHULZE
           v.
     THRIVE CAUSEMETICS, INC.,
                 Defendant.




                    CONFIDENTIAL - ATTORNEYS' EYES ONLY




                                         008
                                  Schulze Decl. Ex. A
      Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 10 of 42 Page ID #:2786



                                       THRIVE NATURAL CARE, INC.
                                                       v.
                                        THRIVE CAUSEMETICS, INC.
                                         Case No. 2:20-cv-9091-PA-AS

                    EXPERT REPORT OF KARL J. SCHULZE, CPA, CVA, CFE, CFF



I.      ASSIGNMENT

        I was asked to provide an opinion regarding damages claimed in this matter by Plaintiff Thrive
        Natural Care, Inc. (“TNC” or “Plaintiff”), as quantified and opined on by David Drews, CLP in his
        Expert Report dated July 5, 2021. In particular, I was asked to consider whether the damage
        calculations and opinions regarding same offered by Mr. Drews:

           •   Utilize appropriate methodologies and assumptions;
           •   Are adequately supported by the facts and circumstances, as well as materials relied on by
               Mr. Drews in performing his analysis;
           •   Arrive at monetary damage conclusions that are reasonable and supportable in light of
               available data, historical information, and other facts and circumstances relative to the
               parties and their businesses.

        My opinions are based on my analysis and review as described herein, calculations and preparation
        of analyses as needed, independent research as deemed appropriate, as well as my over 45 years’
        experience as a Certified Public Accountant, financial forensics expert, business and financial
        executive, entrepreneur, consultant and analyst. My report is prepared and submitted in accordance
        with Federal Rule of Civil Procedure 26.

II.     QUALIFICATIONS

        I am a Certified Public Accountant (CPA), holding active licensee status in both California and
        Florida, a Certified Fraud Examiner (CFE), Certified Valuation Analyst (CVA) and hold the
        Certified in Financial Forensics credential (CFF) from the American Institute of CPAs. I have over
        45 years of financial, executive management, entrepreneurial and advisory experience across a
        broad base of industries, including serving as a financial executive for both public and privately-
        owned companies. I am experienced and certified in corporate governance and directorship. I hold
        a Certificate in Corporate Governance from Tulane University School of Law, as well as a
        Certificate in Corporate Directorship from UCLA. I am certified in corporate directorship by
        Institutional Shareholder Services (ISS). I have had extensive forensic and litigation consulting and



                                                   009
                                            Schulze Decl. Ex. A
       Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 11 of 42 Page ID #:2787




         expert witness experience, as well as expertise in crisis and insolvency management, strategic
         planning, fraud investigation and prevention, mergers and acquisitions, and business valuation. I
         have consulted and testified on many matters in complex business disputes, economic damages and
         lost profits claims, intellectual property infringement, lender and professional liability, employment,
         personal injury, merger and acquisition matters, governance, alter ego, fraud and forensic
         reconstruction, real estate and construction disputes, among others, and have served as an expert on
         matters related to a variety of businesses and industries. I have been designated as an expert in over
         600 matters, and have testified over 200 times at trials, depositions and arbitration proceedings. I
         have qualified in numerous Courts. Attached as Exhibit 1 to this report is my Curriculum Vitae,
         and attached as Exhibit 2 is a summary of my testimony, publishing and speaking history.

III.     BACKGROUND

         TNC, per information derived from the First Amended Complaint in this matter, along with that
         available at TNC’s website, is a Delaware corporation headquartered in San Francisco, California
         founded in 2013. Its stated mission at founding was “making the best natural skincare products on
         the market using regenerative agricultural methods to produce unique botanical oil ‘hero
         ingredients’ for its products, while also restoring degraded landscapes and improving livelihoods of
         rural farming communities.” TNC sells its products via its website, as well as through retail
         arrangements with Amazon, Walmart.com, as well as at Whole Foods on the West Coast. 1

         TNC, on its website, currently lists seventeen products or product combinations as available,
         including, listed in order of “best-selling”, the following:2

                •   Daily Defense Sunscreen Balm
                •   Face Wash
                •   Energy Scrub
                •   Face Balm
                •   Shave Oil
                •   Shave and Shower Soap Bar
                •   Sensitive Skin face Balm – Stress Defense
                •   Sensitive Skin Face Wash – Stress Defense
                •   Grooming Oil

         1
             First Amended Complaint filed July 1, 2021, ¶¶ 2, 7, 15
         2
             https://thrivecare.co/



                                                             010
                                                      Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 12 of 42 Page ID #:2788




      •   BodyShield 50
      •   Several kits that incorporate various of the above-listed items, including:
             o VIP Kit: Look better and Live Healthier
             o Deep Clean Kit
             o Sensitive Skin Kit
             o Shave & Restore Kit
             o Own the Day Kit
             o Daily Defense Kit
             o Shave, Shower & Restore Kit

  Thus, excluding the combination “Kits”, TNC currently lists ten unique products on its site.

  Thrive Causemetics, Inc. (“TCI”) is a Delaware corporation and maintains headquarters in Bellevue,
  Washington with offices located in Los Angeles, California. 3 TCI, founded in 2015, sells a variety
  of beauty-related products, primarily through its website, including products for eyes (mascara,
  eyeliner, eye primer, eyeshadow, lashes), eyebrows (eyebrow liner, eyebrow gel), face (face primer,
  CC cream, concealer, contour, highlighter), cheek (blush, bronzer), lips (lip liner, lip gloss, lipstick),
  accessories (brushes, tools, bags), and sets including assortments of these items. 4 More recently,
  TCI has added several products that are currently at issue in this action, including cleansers,
  moisturizers, peel and sleep masks, as well as a color-correcting product called “Buildable Blur CC
  Cream.”

  TCI has historically distributed its products primarily through its website, as well as a number of
  smaller boutiques, along with a limited-product, limited-time offering at Ulta Beauty. It has not
  authorized its products to be sold on Amazon or through any other online retailer. 5

  The First Amended Complaint in this matter, filed as of July 1, 2021, asserts that TCI has used
  confusingly similar imitations of TNC’s “Thrive” marks on the allegedly infringing skincare-related
  products that is likely to cause confusion, deception, and mistake by creating the false impression
  that TCI’s allegedly infringing skincare products are manufactured or distributed by TNC, are
  associated or connected with TNC, or have the sponsorship, endorsement, or approval of TNC. 6

  3
    Defendant Thrive Causemetics, Inc.’s Answer to First Amended Complaint and Affirmative Defenses, filed July 15,
  2021, ¶ 8
  4
    https://thrivecausemetics.com/products
  5
    Deposition of Karissa Bodnar, June 3, 2021, at 79:10-14, 81:20-25, 82:18-85:5.
  6
    First Amended Complaint filed July 1, 2021, ¶ 74



                                                  011
                                           Schulze Decl. Ex. A
      Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 13 of 42 Page ID #:2789




        TNC’s claims, as enumerated in the First Amended Complaint, include:

            •   Federal Trademark Infringement under the Lanham Act, including a request for injunctive
                relief and damages, costs and fees under 15 U.S.C. §§ 1114, 1116 and 11177
            •   Federal Unfair Competition, based on allegedly false representations, designations and
                designations of origin, referencing 15 U.S.C. § 1125(a) 8
            •   Common Law Trademark Infringement 9
            •   Common Law Unfair Competition 10
            •   Violation of California Business and Professions Code § 1720011

IV.     DOCUMENTS CONSIDERED

        Attached as Exhibit 3 to this report is a list of the documents I have reviewed and considered in
        performing my analysis in this matter.

V.      ANALYSIS AND OPINIONS

        My analysis included the following steps, discussed in more detail below:

            •   Review of all documents and data listed above;
            •   Analysis and calculations as deemed appropriate;
            •   Consideration of TNC’s damage claims and potential support and quantification of same,
                assuming liability is found to exist;
            •   Development of opinions and findings as discussed below.

        I understand that the parties hold differing positions with regard to the facts, actions and
        responsibilities of each as related to the events at issue in this matter. My analysis below makes the
        assumption that liability is ultimately found to exist, and evaluates the quantification of TNC’s
        alleged damages, if any.



        7
          First Amended Complaint filed July 1, 2021, ¶¶ 73-79
        8
          First Amended Complaint filed July 1, 2021, ¶¶ 80-87
        9
          First Amended Complaint filed July 1, 2021, ¶¶ 88-94
        10
           First Amended Complaint filed July 1, 2021, ¶¶ 95-99
        11
           First Amended Complaint filed July 1, 2021, ¶¶ 100-105



                                                        012
                                                 Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 14 of 42 Page ID #:2790




  TNC’s Alleged Damages as Calculated and Opined Upon by David Drews, CLP

  Mr. Drews calculates damages in three categories:

         •   Defendant TCI’s profits on sales of the allegedly infringing products
         •   A hypothetical reasonable royalty, determined under a Georgia-Pacific analysis
         •   Corrective advertising

  Below I examine and respond to TNC’s, and Mr. Drews, damage methodologies, assumptions,
  source data reliability and usage, and conclusions, in each of these categories.

  TCI’s Profits on Allegedly Infringing Sales

  Mr. Drews calculates TCI’s profits on the allegedly infringing products to be $
  ($            if Buildable Blur CC Cream is excluded, as I believe it should be – see further
  discussion below). However, there are a number of reasons why this is an inappropriate measure of
  damage, if any, in this case.

  In order to assess damages suffered by TNC in this category, Mr. Drews, using sales and cost data
  provided by TCI regarding the alleged infringing products, calculated the net profits on these items
  realized by TCI over the relevant period.

  Mr. Drews, in his base calculations in this category, includes the entirety of the product listing as
  relevant to his calculations, including the TCI product known as Buildable Blur CC Cream. The
  “CC” in this product name refers to “Color Correcting”, and, per the description of the product on
  TCI’s website, its Blur Effect Technology “diffuses and blurs the look of skin imperfections like a
  photo filter for your face, blurring the look of pores, fine lines and texture to reveal naturally flawless
  coverage with a skin-like finish,” and further it is infused with Smart Pigment Technology “to
  brighten and revive dull complexions while visibly correcting and concealing redness, rosacea,
  discoloration, sun spots and dark spots.” Buildable Blur CC Cream is also “available in 18 inclusive
  shades.” Based on this description, and the range of shades offered, the product appears to be more
  in line with concealers or foundation products, which would generally be considered as makeup
  products rather than skin care items. This characterization was confirmed by TCI founder Karissa
  Bodnar in her deposition taken June 3, 2021. 12 Moreover, and notably, I do not see any comparable

  12
       Deposition of Karissa Bodnar, June 3, 2021, at 92:4 – 93:21



                                                      013
                                               Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 15 of 42 Page ID #:2791




  “color correcting” product in TNC’s product line, nor does such a product with “color correcting”
  benefits appear to be the type of products offered by TNC. Mr. Drews, recognizing this fact, referred
  to the product as “hybrid” in his analysis, and provided an alternative set of damage figures that
  eliminate this item from his calculations. I agree with Mr. Drews’ alternative approach, and that
  that this item should be eliminated from the calculations.

  I also note that, while Mr. Drews utilized the cost data as provided in the TCI-produced revenue and
  expense sheets, he eliminated the category called “Other Overhead” from the costs considered. This
  category would include allocated costs such as supervisory personnel, managerial oversight, office
  and facility costs, among others, without which the product sales process could not take place. As
  testified to by Ned A. Menninger, on behalf of TCI, this category of cost includes items such as
  salary, rents, office expenses and other administrative costs that are outside of direct cost of goods
  sold, but that nonetheless contributed to the sales of the allegedly infringing products. 13 Mr.
  Menninger noted in his deposition testimony that these expenses, as other categories, are allocated
  to specific products based on the proportion of units sold of each product during a given period. 14
  Thus, the allocation of such costs is reasonably tied to the sale of the allegedly infringing products;
  it is my opinion that such costs must be included in the determination of net profit on the allegedly
  infringing product sales.

  Defendant’s Profits as a Measure of Damages

  In trademark cases such as this one, confusion, if any, may occur in either forward or reverse fashion.
  “Forward confusion occurs when consumers believe that goods bearing the junior mark came from,
  or were sponsored by, the senior mark holder. . . . reverse confusion occurs when consumers dealing
  with the senior mark holder believe that they are doing business with the junior one.” 15 In other
  words, reverse confusion occurs “when [the junior mark holder] saturates the market with a similar
  trademark and overwhelms [the senior mark holder].” 16 TNC, in its First Amended Complaint,
  asserts infringement in the form of forward and reverse confusion, as well as unfair competition. 17




  13
     Deposition of Ned A. Menninger, testifying as a Rule 30(b)(6) witness on behalf of TCI, May 27, 2021, at 55:24-
  58:2; 76:12-18; 82:18-25
  14
     Menninger Deposition, May 27, 2021, at 57:15-21
  15
     Surfvivor Media, Inc. v. Survivor Prods., 406 F.3d 625, 630 (9th Cir. 2005).
  16
     Id.
  17
     First Amended Complaint filed July 1, 2021, ¶ 1



                                                  014
                                           Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 16 of 42 Page ID #:2792




  TNC’s net revenue for each of the past three full years was as follows (a summary of TNC’s
  historical profit and loss data is at Exhibit 4 to this report):18

          Year            Net Revenue
          2018             $
          2019             $
          2020             $

  TCI, in response to TNC’s Original Complaint in this matter, produced net revenue and net income
  data on a larger set of products (excluding items such as bags and accessories); TNC has since filed
  its First Amended Complaint, alleging infringement only as to TCI’s products it has identified as
  falling into the skincare category. Nonetheless, the data included in that earlier net revenue listing
  is useful for comparative purposes, as follows:19

          Year            Net Revenue
          2018            $
          2019            $
          2020            $

  Thus, TCI being the much larger company, it is far more likely that reverse, rather that forward,
  confusion would occur, if in fact any such confusion among consumers can be shown.

  In performing background research for my analysis in this matter, I referred, among other sources,
  to McCarthy on Trademarks and Unfair Competition, in particular, to § 23:10, covering reverse
  confusion. In that section, it is noted that profits of the infringer are not generally a proper basis for
  recovery in reverse confusion cases, since the alleged infringer is not, in such instances, seeking to
  take away the plaintiff’s customers through confusion. The text of § 23:10 cites to a number of
  cases on the topic in support of this, including Koninkijke Philips Electronics N.V v. Hunt Control
  Systems, Inc., Fabick, Inc. v. JFTCO, Inc., and Johnny Blastoff, Inc. v. Los Angeles Rams Football
  Co. 20 Applying this standard, and assuming TNC’s claim is for reverse confusion (as seems likely
  to be the case), there would be no basis for any award of profits.


  18
     TNC01282-TNC01299
  19
     TCI_00022753-TCI_00022767
  20
     McCarthy on Trademarks and Unfair Competition, § 23:10; Koninkijke Philips Electronics N.V v. Hunt Control
  Systems, Inc., No. 11-3684 (SRC)(CLW), 2016 WL 3545529, at *27 (D.N.J. 2016); Fabick, Inc. v. JFTCO, Inc., 944



                                                015
                                         Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 17 of 42 Page ID #:2793




  The McCarthy treatise suggests that a plaintiff in a reverse confusion case may be able to recover
  damages for devaluation of the mark in the form of harm to plaintiff’s goodwill and reputation. Mr.
  Drews, based on my review of his report and supporting calculations, did not perform an analysis
  or damage calculation based on alleged harm to TNC’s goodwill or reputation, if any exists. Even
  if he had, given that TNC’s net revenue was $            , $         and $         for 2018, 2019 and
  2020, respectively, and the fact that it incurred a net loss for each period from 2013 through 2020,
  the value of goodwill impairment, if any, would be minimal at best.

  Even if TNC were legally entitled to pursue an award of TCI’s profits, I understand that such an
  award is limited to profits “attributable to” the alleged infringement. In that regard, I have seen, as
  noted above, no clear indication or evidence that any sales made by TCI represented a
  misappropriation in any fashion of TNC’s “goodwill”, or were at any time based on or related to
  TNC’s reputation or goodwill. Nor have I seen evidence that the “Thrive Causemetics” brand name
  is itself a particular driver of sales. Instead, I understand that TCI’s sales and profits appear to be
  attributable principally to (a) a highly loyal, largely-female customer base; (b) a clearly-defined
  mission that includes a philosophy of supporting women’s causes; (c) specific cosmetics-related
  products that established the company; and (d) high quality products. Indeed, these factors were
  identified to TNC by Phil Segal, a person identified as a “Chief Optimizer of Digital Media” that I
  understand was consulted by TNC, as well as by Ms. Bodnar. 21 While such factors do not lend
  themselves to precise calculation in considering what portion, if any, of profits is attributable to
  alleged trademark infringement, to the extent TCI’s profits are attributable to the alleged
  infringement at all (which for reasons stated above, I do not believe to be the case), my opinion is
  that the portion of the profits attributable to the alleged infringement is minimal, at best.

  Reasonable Royalty

  In appropriate cases, a plaintiff may recover its identifiable, direct losses in addition to any improper
  gains realized by the defendant, as long as it can be demonstrated that those two measures are not
  cumulative or overlapping. TNC, to my knowledge and based on the analysis and opinions




  F.3d 649, 658-69 (7th Cir. 2019); Johnny Blastoff, Inc. v. Los Angeles Rams Football Co., 188 F.3d 427, 436, 51 U.S.
  P.Q.2d 1920 (7th Cir. 1999).
  21
     See article as cited by Mr. Segal in TCN00835, at https://www.beautyindependent.com/thrive-causemetics-major-
  dtc-beauty-business/



                                                   016
                                            Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 18 of 42 Page ID #:2794




  expressed in Mr. Drews’ July 5, 2021 report, has not asserted, nor has it demonstrated in any way,
  that it has experienced actual direct losses of business as a result of any alleged acts by TCI.

  A reasonable royalty calculation, done in the absence of any direct, measurable losses by the
  plaintiff, would represent an alternative, rather than additive, measure of damages. I understand that
  courts in trademark cases may not permit an award of a reasonable royalty in the absence of a prior
  history of licensing by the plaintiff or defendant, or other legitimate basis on which to calculate a
  royalty. 22 Based upon my review of the materials provided to me, I do not see any evidence of a
  prior history of licensing by either TNC or TCI, or any evidence of serious negotiations of such a
  licensing arrangement between the parties, in which case an award of a reasonable royalty would be
  inappropriate here.

  In the event the court concludes that a reasonable royalty is available, I nonetheless believe that Mr.
  Drews’ analysis is fatally flawed. Mr. Drews asserts that a reasonable royalty in this case would
  amount to               ($            if Buildable Blur CC Cream is excluded). He arrives at this
  conclusion by applying a royalty rate of 8% to TCI’s allegedly infringing net sales, ostensibly
  through application of a Georgia-Pacific analysis. A number of the Georgia-Pacific factors work
  against this measure of damages as being appropriate, and Mr. Drews’ conclusion as to an applicable
  rate.

  Applicability of Georgia-Pacific Factors

  The 15 “Georgia-Pacific” factors to be considered in arriving at a reasonable royalty arise from the
  Georgia-Pacific Corp. v. United States Plywood Corp. case in 1970. 23 It is important to note that
  these factors were intended for application in patent licensing situations, and their applicability to
  trademark licensing determinations is less certain. Below I respond to Mr. Drews use of certain of
  those factors, and his conclusions regarding each.

  First, the application of the Georgia-Pacific factors is based on a hypothetical negotiation between
  the parties. There of course has been none here, although Mr. Drews cites to a set of notes from a
  telephone call that, among other topics, references a “mechanism of licensing or royalty that
  acknowledges [TNC’s] mark.” The same set of notes indicates “he [Alex McIntosh] does not have


  22
     M2 Software Inc. v. Viacom Inc., 223 F. App’s 653, 655 (9th Cir. 2007); Marketquest Group, Inc. v. BIC Corp., 316
  F. Supp. 3d 1234, 1300 (S.D. Cal. 2018).
  23
     Georgia-Pacific Corporation v. U. S. Plywood-Champion Papers Inc., 446 F.2d 295 (2d Cir. 1971).



                                                   017
                                            Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 19 of 42 Page ID #:2795




  a suggestion” as to the royalty amount and “he’s [Alex McIntosh] not saying we [TCI] would pay
  $250K per year to them.” 24 This of course would not rise to the level of a negotiation, but would,
  if anything, appear to set a potential cap of $250,000 per year as to any royalty amount. Mr. Drews
  inexplicably ignores this statement by Mr. McIntosh, and instead calculates a proposed royalty that
  is multiples of this figure. This fact alone seriously undermines the legitimacy of Mr. Drews’
  putative analysis.

  As to the specific Georgia-Pacific factors:

        •   Factors 1 and 2 relate to royalties historically received by the licensor (TNC) or paid by the
            licensee (TCI). Neither company appears to have any history of licensing, thus these factors
            are not applicable (and may, as discussed above, render a reasonable royalty an inappropriate
            measure of damages in this action).

        •   Factor 3 refers to the nature and scope of the hypothetical license. As mentioned, there is
            no history of licensing or negotiations between the parties concerning licensing, and as such,
            this would be purely speculative. Mr. Drews notes the lack of any prior licensing history
            and that such any license would be non-exclusive, but he inexplicably ignores that a
            complete lack of a prior licensing history militates against any royalty whatsoever.

        •   Factor 4 covers the licensor’s established policy. While Mr. Drews refers to a past opening
            offer of 20% by TNC to one other alleged infringer, I have seen no indication that any
            negotiations or a final licensing arrangement resulted from these “offers.” Thus, there
            appears to be no “established policy” in place.

        •   In evaluating factor 5, which considers the relationship between the hypothetical licensor
            and licensee, Mr. Drews describes TNC and TCI as “direct competitors”, and alludes to a
            “cannibalization of TNC’s own products”, although I have seen no evidence put forth to
            indicate that has occurred, or would occur.

        •   Mr. Drews’ evaluation of factor 6, relating to convoyed sales, correctly notes that there is no
            such accusation or claim in this matter, but nonetheless considers this factor as relevant in
            his analysis.


  24
       TCI_00028612




                                                018
                                         Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 20 of 42 Page ID #:2796




         •   Georgia-Pacific factor 8 is worded “The established profitability of the product made under
             the patent, its commercial success; and its current popularity.” Aside from the question of
             whether the Georgia-Pacific factors, which clearly are patent-focused, are relevant at all in
             this case, Mr. Drews concludes that factor 8 is “highly relevant” to his analysis, and reaches
             the conclusion, without further elaboration or support, that the profit margin realized by TCI
             on sales of its products “clearly argues for a relatively high royalty rate.”

         •   Factors 9 and 10 relate to asset utility and advantages, and the nature of the patented
             invention. While this of course relates specifically to patented inventions, Mr. Drews refers
             here to the goodwill and positive reputation of TNC, which appears to concede that he is
             proceeding on a reverse confusion theory in conducting his analysis, and which, combined
             with Georgia-Pacific factors 11 and 12, discussed below, covering use by the alleged
             infringer and customary/marketplace royalty rates, lends itself to a discussion of the mark
             itself.

             Strength of Mark

             This action does not involve a claim that TCI is infringing on TNC’s branding in the form
             of its logo, since the two company’s logos are not similar (see below). Rather, as stated in
             the First Amended Complaint, and reinforced in Mr. Drews’ report, the claim relates to the
             use of the word “Thrive” in connection with the products at issue. While TCI has asserted
             that it does not intentionally use the word “Thrive” absent the “Causemetics” portion of their
             mark 25, TNC has pointed to instances of that having occurred.

             Generally-Used Logos of the Two Companies:




             In evaluating trademark damages, in particular when one is attempting to assert a reasonable
             royalty, strength of the mark must be considered in addition to the various other factors that
             may be in play. The word “Thrive”, unlike other well-known and perhaps unique brand
             names, is commonplace and ubiquitous, used by many retailers and others. In its June 2,


  25
       Deposition of Karissa Bodnar, taken June 3, 2021, 61:14-21



                                                     019
                                              Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 21 of 42 Page ID #:2797




          2021 supplemental response to TNC’s Interrogatory No. 28 (incorrectly numbered as
          Interrogatory No. 19), TCI notes that there are “over 900 active trademark registrations and
          applications in the USPTO that include the exact word ‘THRIVE’ alone or in combination
          with other words”, and further lists a sampling of such marks that have been either registered
          or approved by the USPTO. 26 This fact would argue for a royalty rate, if any is deemed
          appropriate or practicable, at the lower end of any indicative range.

          In discussing Georgia-Pacific factor 11, Mr. Drews indicates that the use of the “Thrive”
          mark by TCI is “anecdotally evidenced” by the fact that, in conducting his research in this
          matter, he has noted numerous banner ads on websites and bumper ads on YouTube videos
          for TCI’s products, and concludes that this factor is highly relevant “in light of the extensive
          use.” However, it is significant to note that much of this advertising relates to TCI’s color
          cosmetics, and TNC removed this category of products from the operative First Amended
          Complaint.

          In his evaluation of Georgia-Pacific factor 12, Mr. Drews importantly notes that there is no
          history of trademark license agreements by either party in this matter. However, he then
          goes on to discuss twelve trademark license agreements that he deems relevant, listed in
          Schedule 5 to his report. It should be noted that, even though Mr. Drews notes that any
          license between TNC and TCI would be non-exclusive, most of the allegedly comparable
          license agreements he considers are in fact exclusive. The exclusive licenses (which are
          discussed further with respect to factor 15) are of limited, if any, utility in this analysis: both
          the driver of such licenses (which are often intended to facilitate product offerings or
          expansions that the licensor would not or cannot manufacture directly) and the economics
          associated with such arrangements differ from the sort of non-exclusive license that would
          be at issue here.

          One, the Tommy Bahama-Boomer Holdings agreement, is non-exclusive. Mr. Drews refers
          to Tommy Bahama as not being recognized as a famous clothing brand, thus the fact that it
          was still able to obtain a 10% net royalty license positively informs his analysis related to
          the hypothetical TNC-TCI negotiation. In fact, the Tommy Bahama brand of clothing, along
          with a variety of other licensed products, is sold through its own retail stores, recently
          numbering over 150 worldwide, and through major retailers and resorts. The Tommy

  26
    Defendant Thrive Causemetics, Inc.’s Supplemental Responses to Plaintiff Thrive Natural Care, Inc.’s First Set of
  Interrogatories, June 2, 2021



                                                  020
                                           Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 22 of 42 Page ID #:2798




           Bahama name is also attached to a chain of restaurants and bars and the Tommy Bahama
           Home brand of casual furniture and accessories; it would be difficult to define the Tommy
           Bahama mark as weak in any fashion. 27

       •   Georgia-Pacific factor 15 calls for an estimate of the amount that the licensor and the
           licensee would have agreed on in a hypothetical negotiation. In evaluating this factor, Mr.
           Drews evaluates a number of other license agreements, including a number of well-known
           names such as Kathy Ireland, Tommy Bahama and KRH Licensing (Kathy Hilton). A table
           at Schedule 5 to Mr. Drews’ report arrives at a mean of 5.63% and a median of 5.00%. 28
           Mr. Drews, however, concludes that an 8% royalty rate is appropriate, based on his review
           of a 2006 agreement between OmniReliant Corp (licensee) and KRH Licensing Company
           (licensor) for the rights to the “Kathy Hilton” brand name. First, in that agreement, the
           licensee was a newly-formed entity specifically formed to manufacture and sell products
           branded with the “Kathy Hilton” name. The “Hilton” name is iconic and unique; it is
           difficult to imagine how this can be deemed comparable to “Thrive”, as I discuss in detail
           above. Also of note is the fact that the Hilton agreement calls for royalty rates of 3% and
           4% on infomercial-based sales, but 8% on other sales channels, which would include retail
           store sales. It is unclear as to just how much, if any, of OmniReliant’s proposed sales were
           expected to be outside the infomercial mode. Thus, Mr. Drews’ conclusion that the 8% rate
           is appropriate is unsupported and unsupportable, assuming, of course, that any royalty is
           even deemed appropriate at all.

  In light of the foregoing, there is no basis under the law as I understand it or the facts in this case to
  support a reasonable royalty. In all events, if a reasonable royalty were deemed to be appropriate
  here, such an award must be substantially less than $250,000 per year, as this was Mr. McIntosh’s
  opening figure and he stated that any royalty would not be this amount. 29

  Corrective Advertising

  In order to arrive at his corrective advertising figure of $        ($         excluding Buildable
  Blur CC Cream), Mr. Drews simply takes the total advertising expenditures by TCI as allocated to
  the products at issue in this case, during the periods 2018, 2019, 2020 and 2021 through May, and


  27
     https://www.tommybahama.com
  28
     Expert report of David Drews, CLP, July 1, 2021
  29
     TCI_00028612.



                                                   021
                                            Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 23 of 42 Page ID #:2799




  applies 25% to this total, based on a guideline ostensibly employed by the Federal Trade
  Commission in government enforcement actions.

  However, in calculating any amount claimed as damages for “corrective advertising” an expert
  should first ascertain whether the plaintiff has, to date, spent any funds on what could be reasonably
  deemed to be advertising that is intended to overcome the alleged harm from defendant’s acts. Also,
  quite importantly, the amount claimed as corrective damages must be proportional and reasonable.

  In Binder v. Disability Group, for example, the court found that “Plaintiffs have presented no
  evidence of any expenditures actually made to restore the value of their marks”, and instead sought
  25% of the defendant’s advertising budget as a measure of corrective advertising. The court noted
  that it was “concerned with the lack of any reasonably accurate measure with which to assess an
  appropriate award of corrective advertising.” It declined to award a specific amount for corrective
  advertising, noting that “[a]ny award based on an arbitrary percentage of Defendant’s advertising
  budget is not sufficiently tethered to correcting the nature of the harm suffered in this case.” 30

  While Mr. Drews cites to the Adray v. Adry-Mart case as acknowledgement of a 25%-of-
  defendant’s-advertising factor, it should be noted that the appellate court, in that case, did not
  authorize such an award (and instead referenced “the amount [the plaintiff] would be required to
  spend in the future to dispel the confusion caused by defendant's infringement” – an amount which
  Mr. Drews does not purport to calculate), and in any event explicitly noted the danger of
  overcompensation if such award exceeds the value of the mark at issue, and called for a limit ing
  instruction in order to avoid such overcompensation. 31

  Also of significance is the fact that the Adray v. Adry-Mart appellate decision notes that Plaintiff
  Lou Adray was relying on Big O Tire Dealers, Inc. v. Goodyear Tire & Rubber Co., a case which
  Mr. Drews also lists among his documents relied upon. In that case, while the court did refer to the
  cited FTC 25% rule, that 25% was applied to a figure that was already calculated at 28% of
  Defendant Goodyear’s advertising budget. In other words, this 25% times 28% application results
  in a figure that is just 7% of Goodyear’s advertising budget, not a full 25%. 32

  TNC’s advertising expenditures since 2013, along with TNC’s summarized revenue and expenses
  by year, are shown at Exhibit 4 to this report. As demonstrated by that Exhibit, TNC’s advertising

  30
     Harry J. Binder, et al. v. Disability Group, Inc., et al., 772 F. Supp. 2d 1172 (2011)
  31
     Adray’s CBS v. Adry-Mart, Inc., 76 F.3d 984 (1995)
  32
     Big O Tire Dealers, Inc. v. The Goodyear Tire & Rubber Company, 561 F.2d 1365 (1977)



                                                  022
                                           Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 24 of 42 Page ID #:2800




  expense, stated as a percentage of net revenue, has been on a generally decreasing trend throughout
  the period, with 2020 coming in at % of net revenue. While such trend is to be expected during
  early-stage growth years, the trend in more recent years provides no indication that TNC has taken
  any action, measured in monetary terms, to boost its profile or to engage in enhanced, corrective
  advertising.

  In monetary terms, TNC’s total selling and marketing expense, none of which is asserted to have
  been “corrective” in nature, has been $        , $        , and $          for the years 2018, 2019
  and 2020, respectively. This means that Mr. Drews assertion that a proper amount for corrective
  advertising is $           would be equal to 8.3 times TNC’s total sales & marketing expenditures
  for the 2018-2020 period, and 3.7 times TNC’s total net revenue for the same period. In my opinion ,
  there is simply no basis for any such award.

  The purpose of any award of corrective advertising damages is to allow the plaintiff to reestablish
  its mark’s reputation and standing, and to correct any harm done by the defendant’s infringement,
  not to create a windfall for the plaintiff. Thus, an award of corrective advertising damages, if
  appropriate at all, is capped at an amount sufficient to restore the value of the mark to its pre-
  infringement position. I have not seen evidence reflecting what TNC believes to be the pre-
  infringement value of its mark. However, based on TNC’s financial performance since 2013 and
  the fact that TNC has incurred significant net losses throughout its history, applying traditional
  methods of valuing a trademark, which are based on the mark’s ability to generate a continuing
  stream of profits to its owner, the value of TNC’s mark is minimal at best, and any corrective
  advertising award should be limited accordingly.

  If any amount of corrective advertising is awarded here, it certainly should not exceed the entire
  amount TNC has spent on sales and marketing during the alleged period of infringement (which
  was, as noted at Exhibit 4 to this report, $      for the period 2018 through 2020 combined). Of
  course, this amount spent by TNC on its total sales and marketing would be greatly overstated as a
  potential measure of corrective advertising damages, since, while TNC has not provided detail as to
  just how its “sales and marketing” dollars were spent, it is highly likely that the majority of these
  expenditures were made to promote TNC’s specific products, rather than for brand development or
  awareness. Further, such amount as a potential measure of corrective advertising damages would
  also be significantly overstated based on the premise that any such award should not exceed the
  value of the mark; as noted, TNC has not provided a measure of the mark’s value, but any such




                                             023
                                      Schulze Decl. Ex. A
      Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 25 of 42 Page ID #:2801




        amount is minimal at best. 33 Finally, this of course assumes that an award of corrective advertising
        damages is ultimately found to be appropriate in this case at all.

        My hourly rate for performing my work in this matter is $525 per hour. Members of my staff who
        have assisted me in my analysis range from $225 to $400 per hour.

        Supplementation

        In the event additional information is made available that would impact the results of any
        prospective damage analysis, or I am asked to respond to amended or updated damage figures put
        forth by TNC or its retained expert(s), upon receipt and analysis of same, I will supplement my
        report as deemed appropriate.

VI.     EXHIBITS

        Attached are the following Exhibits:

        1.   Curriculum Vitae of Karl J. Schulze
        2.   Testimony, Speaking and Publishing History of Karl J. Schulze
        3.   Documents and Information Reviewed and Considered in Course of Analysis
        4.   TNC’s Historical Financial Data and Analysis Based Thereon


                 ______________________________
                   Karl J. Schulze
                   July 26, 2021




        33
          While it may or may not be indicative of the current value of TNC’s mark, in an agreement dated May 23, 2013, in
        which Alex McIntosh and Ecomundi Ventures, LLC assigned the rights to the Thrive trademark, along with the domain
        names Thrivenaturalcare.com and Thrive-natural.com and a variety of other noted technology, to Thrive Natural Care,
        Inc., a value of $25.00 was assigned to this intellectual property in total, as of that date (a point in time at which I
        understand TNC claims that the mark had already acquired goodwill). See TNC01408.



                                                          024
                                                   Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 26 of 42 Page ID #:2802




                                Exhibit 1




                                     025
                              Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 27 of 42 Page ID #:2803




                                     026
                              Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 28 of 42 Page ID #:2804

                           Karl J. Schulze, CPA, CVA, CFE, CFF
                                              (Page 2 of 6)


 well as in distressed companies. As President of the Firm, Mr. Schulze oversees and is actively
 involved in providing services in each of these areas, along with his specialized practice area
 providing corporate governance education and advisory services to management, boards and
 professional groups, as well as testimony on the topic of governance. In this arena, Mr. Schulze has
 testified numerous times on governance issues, alter ego and related topics.

 Previous Positions:

 Hankin & Co., Los Angeles, California; 1990-2000
 Managing Director, 1996-2000, Principal 1990-1996. Provided client service in the areas of:

       Expert Services – consulting and expert testimony in complex business disputes; economic
        modeling and analysis; fraud investigation and fraud prevention consulting.
       Asset Recovery – assisted lenders, receivers and government agencies in identifying and
        pursuing potential sources of recovery on behalf of failed financial institutions.
       Management Consulting – strategic advisory, growth planning, turnaround and insolvency,
        bridge management services to companies undergoing transition.
       Investment Banking – engaged in assisting buyers and sellers in company sales and
        acquisitions, business valuation services, and strategic financial advisory services to middle
        market companies.

 Gulfstream Land & Development Corp., Plantation, Florida; 1981-1990

 One of the largest developers/builders in the Southeastern U.S. Operations included community
 development, construction (hotel, office, high-rise condominiums, municipal projects); homebuilding
 (approximately 500 - 1,000 single-family homes per year); utility, country club and restaurant
 operations, and building products companies.

        Vice President - Finance / Treasurer (1986-1990). Responsible for:

           Strategic planning and budgeting.
           Cash and debt management.
           Negotiation of major transactions (joint ventures, significant land sales, acquisitions).
           New project/acquisition search.
           Project feasibility analyses.
           Supervision of accounting for all joint ventures.
           Accounting and reporting compliance reviews.
           Oversight of Internal Audit Department.

        Controller (1984-1986). Responsibilities included: Internal/external financial and
        management reporting, accounting for real estate joint ventures, financial planning and
        analysis. Played a key role in taking the Company through a leveraged buyout in 1986.

        Internal Audit Manager (1981-1983). Responsible for financial and operational audits of all
        company divisions and subsidiaries, as well as in-depth investigation of suspected

                                                                          Schulze Haynes Loevenguth & Co.
                                              027
                                       Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 29 of 42 Page ID #:2805

                          Karl J. Schulze, CPA, CVA, CFE, CFF
                                            (Page 3 of 6)


        misappropriations or other improprieties.

 American Savings and Loan Association, Miami, Florida; 1978-1981
 Internal Auditor (1978); Controller, Mortgage Operations (1979-1981).

        Financial and operational auditing; supervision of all accounting and reporting functions for
        two mortgage banking companies; develop of tracking and reporting systems and policies.

 Arthur Young & Company, CPA's, Miami, Florida; 1976-1978

        Senior Auditor. Planned, performed and supervised audits in banking, real estate,
        manufacturing, service, wholesale and retail. Also involved in management advisory
        engagements.

 Alexander Grant & Company, CPA's, Miami, Florida; 1974 – 1976

        Staff Auditor. Performed audits in manufacturing, financial services, retail/wholesale
        industries. Tax planning and preparation for corporations, partnerships and individuals.
        Served as controller for a number of client companies.


 Entrepreneurial
 Citivest, Inc.

        Previously among the ownership group of Citivest, a real estate investment, development and
        management company, with holdings in residential income property, industrial and
        commercial properties, as well as shopping centers in the Southwestern U.S. Mr. Schulze
        later served in an advisory capacity to the Company, and is currently an investor in a number
        of LLCs under Citivest management.

 Figueroa Partners / SHL Equities

        These entities were created in order to take advantage of investment opportunities that arise
        from SHL’s consulting and advisory activities. Mr. Schulze provided oversight and
        evaluation of proposed investments, as well as arranging for equity funds as required.

 TKS Events

        Co-owner of this full-service event planning and production company. Areas of service
        included corporate events, charitable and civic organizations, weddings and private parties.
        Mr. Schulze’s role included providing business guidance and strategic planning and financing
        involvement.




                                                                        Schulze Haynes Loevenguth & Co.
                                            028
                                     Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 30 of 42 Page ID #:2806

                          Karl J. Schulze, CPA, CVA, CFE, CFF
                                             (Page 4 of 6)


 The Solutions Group:

        Formed and operated a consulting firm focused on assisting family-owned businesses in
        achieving growth objectives, as well as working with troubled companies in developing and
        implementing out-of-court restructuring plans.

 Gallery 2000, Inc.

        Co-Founder of a chain of art galleries and wholesale/retail framing operations. Took business
        through an acquisition and expansion period, then successfully sold operations.

 Real Estate Investment LLCs

        Member of seven separate real estate investment LLCs, holding and managing commercial
        and residential properties, as well as property for future development, in Southern California,
        Phoenix and Las Vegas.


 Education, Licenses and Professional Designations
       Bachelor of Business Administration - Accounting - University of Miami, Coral Gables,
        Florida
       Certificate in Corporate Directorship, UCLA - passed certification examination, accredited by
        Institutional Shareholder Services (ISS)
       Certificate in Corporate Governance – Tulane University School of Law
       Master of Science – Information Technology Management - Colorado Tech University
       Tulane University Freeman School of Business MBA Certificate Program
       Certified Public Accountant - California (Certificate Number 65764)
       Certified Public Accountant - Florida (Certificate Number 5507)
       Certified in Financial Forensics by the American Institute of Certified Public Accountants
       Certified Fraud Examiner (Certification Number 26296)
       Certified Valuation Analyst (Certification Number 00160)
       Certificate Program in Investment Analysis - Wharton School, University of Pennsylvania
       Leadership Los Angeles Graduate (9-month program) and current Leadership LA Fellow
       National Association of Certified Valuation Analysts – CVA Training Institute
       Mediation Training – Basic and Advanced Courses
       Real Estate Sales License (inactive)
       Average over 60 hours annually in continuing education courses related to accounting and
        auditing, business valuation, fraud, litigation issues, technology and business reorganization
        (detailed list of recent courses available on request)




                                                                         Schulze Haynes Loevenguth & Co.
                                             029
                                      Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 31 of 42 Page ID #:2807

                           Karl J. Schulze, CPA, CVA, CFE, CFF
                                              (Page 5 of 6)



 Memberships, Boards and Honors
       Member, American Institute of Certified Public Accountants.
       Member, California Society of Certified Public Accountants (Charter Member, Litigation
        Consulting and Dispute Resolution Section, Member, Economic Damages and Business
        Valuation Committees)
       Member, National Association of Certified Valuation Analysts
       Member, Association of Certified Fraud Examiners
       Board of Overseers, University of Miami School of Business, 2017-Present
       Member, Society of University Founders, University of Miami
       Member, University of Miami President’s Council
       Board of Directors, Alzheimer’s Association of Los Angeles, Riverside and San Bernardino
        Counties, Treasurer and member of Executive Committee, 2004 to 2012.
       Board of Directors, Alzheimer’s Greater Los Angeles (2016-Present); Co-Chair of
        Development and Governance Committee; Chair of Audit Committee
       Chairman, Los Angeles Business Council, 1997/1998 and 1998/1999. Board of Directors,
        1991 to 1999. Executive Committee, Business and Finance Task Force.
       Member, Board of Directors, Paralysis Project of America 1992 to 2007, Executive
        Committee Member and Treasurer 1997-2003.
       Los Angeles County Public Library System, Past Member of Board of Strategic Advisors
       Past Member of Board of Directors, Los Angeles Economic Development Corporation
       Past Board Member and Treasurer, Los Angeles Regional Food Bank


 Publishing and Speaking
       Seminar Presentation: “Effective Use of Experts in Business and Real Estate Litigation”
       Seminar Presentation: “Turnaround: Identifying and Fixing a Business Crisis”
       “Solving the Mysteries of the Pyramids” – The CPA Expert, American Institute of American
        Institute of Certified Public Accountants
       Author of a number of firm “briefs”, case studies intended for distribution to clients and other
        interested parties.
       "Capitalization of Interest on Real Estate Development Projects" - "CPA Today" Magazine.
       "Small Business: How to Survive Tough Times" - "Los Angeles Now"
       "Strategies for Small Businesses" - San Diego Business Journal, Sacramento Business Journal
       “Using Damages Experts Effectively”: Michigan Lawyers Weekly, Los Angeles Daily
        Journal, Los Angeles Business Journal
       Presentation: Business Ethics Case Studies, first presented May 2005 and continuing
       Speech: “Fraud Schemes – One Step Over the Line” – first presented April 2008, continuing




                                                                          Schulze Haynes Loevenguth & Co.
                                             030
                                      Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 32 of 42 Page ID #:2808

                           Karl J. Schulze, CPA, CVA, CFE, CFF
                                              (Page 6 of 6)




 Business Ethics Initiative:

 Beginning in December 2003, and continuing through the present, Mr. Schulze has been associated
 with the Business Ethics Program at the University of Miami, and the primary sponsor of the Ethics
 Debate Program and Ethics Society. In conjunction with this effort, Mr. Schulze has been
 instrumental in the design and development of programs, has spoken on the topic of Business Ethics,
 and has annually sponsored the Business Ethics Debate Contest at the University of Miami. Mr.
 Schulze also lectures and speaks on the topic of ethics in business.

 In June, 2015, Mr. Schulze was honored by the University of Miami with the Henry King Stanford
 Alumnus of the Year Award.

 Testimony and Consulting History:
           (See separate list – available on request)

 References and client testimonials are available on request




                                                                       Schulze Haynes Loevenguth & Co.
                                              031
                                       Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 33 of 42 Page ID #:2809




                                Exhibit 2




                                     032
                              Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 34 of 42 Page ID #:2810




                          Karl J. Schulze, CPA, CVA, CFE, CFF
                          Testimony, Publishing and Speaking History


  Trial Testimony (Last Four Years):

        The Palace at Washington Square LLC v. Mechanics Bank (2021) (State of California
         Superior Court, County of San Francisco)
        GreatCollections.com v. Vadim Polyak and Michael Johnson (2021) (State of California
         Superior Court, County of Orange)
        AAPM, Inc. dba ABM v. Patricia White; Parks White Properties, LLC, et al. (2020)
         (State of California Superior Court, County of Los Angeles)
        Maxtrade, LLC v. Wing Lee; Li Fan Li; Yee Hung Lee (2020) (State of California
         Superior Court, County of Los Angeles)
        HayDX, Inc. v. HayDay Farms, Inc.; Lyndon Ichida (2020) (State of California Superior
         Court, County of Los Angeles)
        Tabletop Media, LLC v. Citizen Systems of America Corporation (2019) (State of
         California Superior Court, County of Los Angeles)
        Michael Pucci v. Glovebrush Corporation, Debra Underwood, et al. (2019) (State of
         California Superior Court, County of Los Angeles)
        Vanessa Scott-Allen v. KRM, Inc.; Thomas Keller; French Laundry Restaurant
         Corporation, et al. (2019) (State of California Superior Court, County of Napa)
        Tempic Five, LLC v. Kings Co., LLC (2019) (State of California Superior Court, County
         of Orange)
        Republic of Korea v. John Ahn, et al. (2019) (State of California Superior Court, County
         of Los Angeles)
        Aviation Facilities Inc. v. Air Combat USA, Inc. (2019) (State of California Superior
         Court, County of Orange)
        Orange County Neurological Medical Group., Inc. v. John W. Chen, M.D. (2019) (State
         of California Superior Court, County of Orange)
        Susanna Contreras Smith v. Montebello Unified School District. (2018) (State of
         California Superior Court, County of Los Angeles)
        ULRS, Inc. dba United Legal Group v. Badax, LLC, David Weisman, et al. (2018) (State
         of California Superior Court, County of Los Angeles)
        Peter Hui v. Petra Pacific Insurance Services, Inc., et al. (2018) (State of California
         Superior Court, County of Los Angeles)
        G.P.P., Inc. d/b/a Guardian Innovative Solutions v. Guardian Protection Products, Inc.
         (2017) (United States District Court, Eastern District of California, Fresno Division)
        Metamorfyx, LLC v. Vanek Vickers & Masini (2017) (State of California Superior
         Court, County of Los Angeles)
        William Gray v. Patricia and Richard Rathburn (2017) (State of California Superior
         Court, County of Los Angeles)


                                                                     Schulze Haynes Loevenguth & Co.
                                            033
                                     Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 35 of 42 Page ID #:2811
  Karl J. Schulze
  Testimony History Last Four Years (Continued)
  Page 2 of 4


         Strength Farm, LLC v. The Heron Family Trust (2017) (State of California Superior
          Court, County of Los Angeles)
         Thomas Sargent v. The Trustees of California State University (2017) (State of California
          Superior Court, County of Sonoma)
         Paul B. Marcus v. Wedbush Securities, Inc. (2017) (Financial Industry Regulatory
          Authority)

  Deposition Testimony (Last Four Years):

         The Palace at Washington Square LLC v. Mechanics Bank (2021) (State of California
          Superior Court, County of San Francisco)
         Peter Stark v. Bond Creative, LLC (2021) ADR Services Arbitration
         G.P.P., Inc. dba Guardian Innovative Solutions v. Guardian Protection Products, Inc., et
          al. (2021) (United States District Court, Eastern District of California)
         Centerpointe TIC #1, LLC, et al. v. Vereit, Inc., et al. (2020) JAMS Arbitration
         Richard B. Somers and Terrie Somers, Trustees of the Richard & Terrie Somers Family
          Trust of 2000 v. The Rector, Wardens and Vestrymen of St. Mary of the Angels Parish in
          Hollywood, Los Angeles, California (2020) (State of California Superior Court, County
          of Los Angeles)
         Stanley Jacobs Productions, Ltd. v. Thane Direct, Inc., et al. (2020) (United States
          District Court, Central District of California)
         Preservation, Finance, Rehabilitation & Development, LP v. Associated Financial
          Corporation; Management Assistance Group, Inc., et al. (2020) (State of California
          Superior Court, County of Los Angeles)
         Windsor Capital Group, Inc. v. John Moller; Dansk Investment Group, Inc., et al. (2020)
          (State of California Superior Court, County of Santa Barbara)
         Maxtrade, LLC v. Wing Lee; Li Fan Li; Yee Hung Lee (2020) (State of California
          Superior Court, County of Los Angeles)
         Southern California Regional Rail Authority dba Metrolink v. Hyundai Rotem Company,
          et al. (2019) (United States District Court, Central District of California)
         Sansi North America, LLC v. LG Electronics USA, Inc. (2019) (United States District
          Court, Central District of California)
         Sean Harris, Michelle Harris v. Mid-Century Insurance Company, Farmers Insurance
          Company, et al. (2019) (State of California Superior Court, County of Sonoma)
         Sylvia Williams v. Lucas Health Partners, LLC (2019) (State of California Superior
          Court, County of Los Angeles)
         Vanessa Scott-Allen v. KRM, Inc.; Thomas Keller; French Laundry Restaurant
          Corporation, et al. (2019) (State of California Superior Court, County of Napa)
         Michael Pucci v. Glovebrush Corporation, Debra Underwood, et al. (2019) (State of
          California Superior Court, County of Los Angeles)
         Republic of Korea v. John Ahn, et al. (2019) (State of California Superior Court, County
          of Los Angeles)

                                                                      Schulze Haynes Loevenguth & Co.
                                                 034
                                          Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 36 of 42 Page ID #:2812
  Karl J. Schulze
  Testimony History Last Four Years (Continued)
  Page 3 of 4


         Tempic Five, LLC v. Kings Co., LLC (2019) (State of California Superior Court, County
          of Orange)
         Tabletop Media, LLC v. Citizen Systems of America Corporation (2018) (United States
          District Court, Central District of California, Western Division)
         Gradillas Court Reporters, Inc. v. Cherry Bekaert, LLP, et al (2018) (United States
          District Court, Eastern District of Virginia)
         Bridgepoint Construction Services, Inc. v. Vista Oceano La Mesa Venture, LLC (State of
          California Superior Court, County of Santa Barbara)
         Mish Hsu v. Mitsuru Garzuzi, et al. (2018) (State of California Superior Court, County of
          Los Angeles)
         Frances I. Coyle v. Coldwell Banker Residential Brokerage Company (2018) (State of
          California Superior Court, County of Los Angeles)
         Susanna Contreras Smith v. Montebello Unified School District. (2018) (State of
          California Superior Court, County of Los Angeles)
         Alan W. Hammond v. Thermo Fisher Scientific, Inc., Invitrogen Corporation, Life
          Technologies, Inc. and Life Technologies Corporation (In Arbitration)
         Gregory J. Lorber v. Jeffer Mangels Butler & Mitchell, LLP (2018) (State of California
          Superior Court, County of Los Angeles)
         Forever 21, Inc. v. Gucci America, Inc. and Guccio Gucci S.P.A. (2018) (United States
          District Court, Central District of California, Western Division)
         ULRS, Inc. dba United Legal Group v. Badax, LLC, David Weisman, et al. (2018) (State
          of California Superior Court, County of Los Angeles)
         Academy of Country Music v. Robert E. Romeo (2017) (JAMS Arbitration)
         Peter Hui v. Petra Pacific Insurance Services, Inc., et al. (2017) (State of California
          Superior Court, County of Los Angeles)
         R2R Capital – Del Mar Lender, LLC v. 13594 Mar Scenic Drive, LLC, et al. (2017)
          (State of California Superior Court, County of San Diego)
         Metamorfyx, LLC v. Vanek Vickers & Masini (2017) (State of California Superior
          Court, County of Los Angeles)
         UM Corporation v. Tsuburaya Productions, Ltd. (2017) (United States District Court,
          Central District of California, Western Division)
         Strength Farm, LLC v. The Heron Family Trust (2017) (State of California Superior
          Court, County of Los Angeles)
         Capital One Financial Corp., et al. v. Intellectual Ventures Management, LLC, et al.
          (2017) (United States District Court, District of Maryland)
         Bubble Pony, Inc. v. Facepunch Studios, Ltd. (2017) (United States District Court,
          District of Minnesota)
         Jason Kussman and Leslie Kussman v. Hammer and Steel, Inc.; ABI, et al. (2017) (State
          of California Superior Court, County of Orange)
         Hana Financial, Inc. v. Tri-Star Dyeing & Finishing, Inc. (2017) (State of California
          Superior Court, County of Los Angeles)



                                                                      Schulze Haynes Loevenguth & Co.
                                                 035
                                          Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 37 of 42 Page ID #:2813
  Karl J. Schulze
  Testimony History Last Four Years (Continued)
  Page 4 of 4


  Arbitration Testimony and Mediation Participation

         SFO Technologies Private, Ltd. v. Brian Shane, et al. (JAMS)
         Centerpointe TIC #1, LLC, et al. v. Vereit, Inc., et al. (2020) (JAMS)
         Hayday Farms, Inc. v. FeeDx Holding, Inc.: Damages Phase (2020) (AAA)
         Hayday Farms, Inc. v. FeeDx Holding, Inc.: Liability Phase (2019) (AAA)
         Gregory J. Lorber v. Jeffer Mangels Butler & Mitchell, LLP (2018) (ADR Services)
         Alan Hammond. V. Thermo Fisher Scientific, Inc., et al. (2018) (AAA)
         Academy of Country Music v. Robert E. Romeo (2018) (JAMS)

  In addition, Mr. Schulze has participated in numerous mediations and settlement negotiations.

  Publishing, Seminars and Speaking/Teaching:

         Accounting and Auditing Overview for Attorneys / Interpretation of Financial
          Statements, 2003 to the present
         Talking the Talk, Business Ethics Initiative. Business Miami Magazine, Spring 2005.
         Case Study Analysis in Fraud, First Presentation 2006, Continuing
         Presentation: “Recognizing and Fixing a Business Crises,” LAAC Business Task Force,
          October 24, 2002, and subsequent presentations to the present
         Case Studies in Business Ethics, presented at the University of Miami as Visiting
          Lecturer, 2003 to the present
         “Effective Use of Experts in Business and Real Estate Litigation” (Seminar) – presented
          to various law firms and attorney groups 1998-Present
         “Using Damages Experts Effectively”: Michigan Lawyers Weekly, October, 2002; Los
          Angeles Daily Journal October, 2002; Los Angeles Business Journal, November, 2002
         “Solving the Mystery of the Pyramids” The CPA Expert, Spring/Summer 1998
         Tips for Small Business on Weathering Recession, Sacramento Business Journal 1994
         Business Survival Strategies, San Diego Business Journal 1994
         Small Business Dilemma: How to Survive Until the Good Times Come, Los Angeles
          NOW, 1993
         Effective Use of Damages Experts in Business and Real Estate Litigation, Michigan
          Lawyers Weekly, October, 2002
         Using Damages Experts More Effectively, Daily Journal, October, 2002
         University of Miami, Executive in Residence Lecturer, 2013-Present




                                                                      Schulze Haynes Loevenguth & Co.
                                                 036
                                          Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 38 of 42 Page ID #:2814




                                Exhibit 3




                                     037
                              Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 39 of 42 Page ID #:2815




                      Thrive Natural Care, Inc. v. Thrive Causemetics, Inc.
                     Expert Report of Karl J. Schulze, CPA, CVA, CFE, CFF
                          List of Documents Reviewed and Considered


        First Amended Complaint filed July 1, 2021
        Amended Protective Order dated March 1, 2021
        Markup transition of TNC’s Complaint to Proposed First Amended Complaint
        Expert report of David Drews, CLP, dated July 5, 2021
        TNC Summary Financial Statements (TNC01282-1299)
        TCI Revenue and Cost Data – Various Products (TCI_00030182)
        TCI Revenue and Cost Data – Buildable Blur CC Cream (TCI_00030183-30184)
        Deposition of Ned A. Menninger, taken May 27, 2021, with Exhibits
        Deposition of Karissa Bodnar under 30(b)(6), taken June 3, 2021, with Exhibits
        Plaintiff TNC's Initial Disclosures, dated January 26, 2021
        TNC’s Responses to TCI’s First Set of Interrogatories, dated March 15, 2021
        Defendant TCI's Supplemental Responses to TNC’s First Set of Interrogatories, dated
         June 2, 2021
        15 U.S.C. 1117(a)
        Adray v Adry-Mart Inc., 68 F.3d 362 (9th Cir. 1995)
        Big O Tire Dealers Inc. v Goodyear Tire and Rubber Co., 561 F.2d 1365 (10th Cir. 1977)
        Georgia-Pacific Corporation v. U. S. Plywood-Champion Papers Inc., 446 F.2d
         295 (2d Cir. 1971)
        TCI Schedule of Net Revenue and Costs (TCI_00014424)
        TCI Presentation Slides (TCI_00019097-19116)
        E-Mail from Karissa Bodnar to Jennifer Cohen (Sephora) dated July 7, 2016, with
         accompanying slide package (TCI_00019120-19159)
        TCI net revenue and cost production in response to earlier TNC claims (TCI_00022753-
         22767)
        TCI product listing (TCI_00026950-26955)
        Various correspondence with others regarding use of name (TCI_00028581-28582,
         TNC01007-1009, TNC01593-1594)
        TNC sales data by product (TNC02042)
        US Trademark Application No. 86721790
        US Trademark Application No. 87895130
        US Trademark Registration No. 4467942
        McCarthy on Trademarks and Unfair Competition § 30:84 Corrective advertising award
        Binder v Disability Group Inc. 772 F.Supp.2d 1172
        McCarthy on Trademarks and Unfair Competition §23:10 Reverse confusion
        M2 Software Inc. v Viacom Inc. 223 Fed.Appx 653 (9th Cir. 2007)
        Marketquest Group Inc. v BIC Corporation 316 F.Supp.3d 1234
        Quia Corporation v Mattel Inc. (2011)
        License and Distribution Agreement between GMS Capital Corp. and Canada Inc., dated
         March 16, 2012




                                           038
                                    Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 40 of 42 Page ID #:2816




        License Agreement between I-M1, LLC and NuGene International, Inc. dated March 31,
         2017
        License Agreement between Pez-Mar, Via Mar Productions, Inc. and Boldface Licensing and
         Branding, dated July 11, 2012
        Trademark License Agreement between Tommy Bahama Group, Inc. and BoomerHoldings,
         Inc., 2019
        License Agreement between Lifeguard Licensing Corp. and Canbiola, Inc., dated January
         2020
        License Agreement between Tikun Olam, LLC and Jay Pharma, Inc., dated January 10,2020
        Notes from Telephone Call with Alex McIntosh June 27, 2019 (TCI_00028612-28614)
        License Agreement between KRH Licensing Company, LLC and OmniReliant Corp.,dated
         October 13, 2006, related to the Kathy Hilton trademark (TNC02071-2091)
        License Agreement between Parlux Fragrances, Inc., and Genesis InternationalMarketing
         Corporation, dated June 9, 1998 (TNC02092-2115)
        Trademark License and Technical Assistance Agreement between Europe Craft Imports,Inc.
         and Azurel, Ltd., dated May 15, 1996
        License Agreement between Parlux Fragrances, Inc. and Gund, Inc., dated April 6, 2005,
         related to the mark babyGUND (TNC02145-2174)
        License Agreement between Kathy Ireland Worldwide, Inc. and NuGene, Inc., dated
         November 2014 (TNC02175-2220)
        Trademark License and Supply Agreement between Color Me Beautiful, Inc. and The
         StephanCo., dated March 7, 1996
        Article from Beauty Independent including interview with K. Bodnar, April 2, 2019, at
         https://www.beautyindependent.com/thrive-causemetics-major-dtc-beauty-business/
        E-mail from Phil Segal dated August 12, 2019 at TNC00835-837
        Restricted Stock Purchase Agreement at TNC01408-1422
        Defendant Thrive Causemetics, Inc.’s Answer to First Amended Complaint and
         Affirmative Defenses, filed July 15, 2021




                                           039
                                    Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 41 of 42 Page ID #:2817




                                Exhibit 4




                                     040
                              Schulze Decl. Ex. A
Case 2:20-cv-09091-PA-AS Document 60-4 Filed 08/23/21 Page 42 of 42 Page ID #:2818




                                     041
                              Schulze Decl. Ex. A
